Citation Nr: 0009057	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as a result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.  


FINDING OF FACT

There is no competent evidence establishing that the veteran 
currently suffers from a disability manifested by peripheral 
neuropathy.  


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy, 
to include as a result of exposure to Agent Orange, is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (1999).

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  If a veteran was exposed to Agent Orange during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  See 38 C.F.R. 
§ 3.309(e) (1999) (emphasis added).  The term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of onset.  
See 38 C.F.R. § 3.309(e), Note 2.

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 38 
U.S.C.A. §§ 1113(b), 1116 (West 1991 & Supp. 1999).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must generally satisfy three elements for a claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology." Id.

The veteran claims that he currently suffers from peripheral 
neuropathy of the hands and feet that began during his tour 
of duty in Vietnam.  He maintains that his condition would 
usually occur contemporaneous with a recurrent skin condition 
for which he received treatment in the field while in combat.  
The Board notes that service connection for a skin rash was 
denied by the Board in an August 1985 decision and is not the 
subject of the current appeal.  Conversely, that decision did 
not address the issue of peripheral neuropathy.  

In the instant case, the evidence shows that the veteran 
served in the Republic of Vietnam during the Vietnam era; 
nevertheless, no competent evidence has been submitted 
demonstrating that he currently suffers from peripheral 
neuropathy, to include either acute or subacute peripheral 
neuropathy.  The Board has considered service medical 
records, private treatment reports from various healthcare 
providers, VA outpatient treatment reports, and reports from 
VA examinations, none of which show any treatment or finding 
for peripheral neuropathy.  Under these circumstances, the 
Board can only conclude that the veteran's claim for 
peripheral neuropathy is not well grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in order for the claim for 
service connection to be well grounded, there must be 
competent evidence that the veteran currently has the claimed 
disability).

Service medical records make no reference to any complaint, 
treatment or finding for peripheral neuropathy.  The 
veteran's separation physical examination does not indicate 
any neurological disorder.

Records from Eugene Lepine, M.D., show treatment for a skin 
rash of the feet, hands and back in November 1977.  The 
findings included tinea versicolor of the back, tinea pedis 
of the hands and dermatophyte hyphae.  

VA outpatient treatment reports dated from 1980 to 1981 show 
that the veteran underwent evaluation for possible diseases 
related to Agent Orange exposure.  However, no diagnosis of 
peripheral neuropathy was made.  The veteran was evaluated 
for a recurrent skin condition on the hands and feet 
primarily characterized by rash and some reported numbness of 
the fingertips.  Follow-up was through the dermatology clinic 
and treatment was with creams.  

Additional records from Dr. Lepine include a record of a 
telephone communication in 1984 in which the doctor opined 
that the cause of the condition of the hands and feet for 
which Dr. Lepine had treated the veteran was not Agent Orange 
but rather fungus.  In 1986, the doctor again saw the veteran 
on two occasions.  In February 1986, the veteran complained 
of a rash on the fingers and sensitivity of the hands and 
feet.  The veteran reported that creams which had been 
prescribed by the VA in conjunction with the Agent Orange 
evaluation had not cleared the condition.  The doctor 
observed that the veteran had nothing under his nails and 
stated that, "if anything, this is neuro."  In June 1986, 
the veteran presented with complaints of dryness of the hands 
and feet.  At that time, Dr. Lepine made an impression of 
atopic dermatitis and tinea pedis.  

Treatment records from E.G. Johnson, M.D., dated from 
February 1993 to September 1996 show treatment primarily for 
diabetes.  During a September 1996 visit, the veteran 
reported concerns about Agent Orange exposure and a vague 
numbness in the calf as well as the fingers.  He also noted 
that the condition had been present in the hands and feet 
before he was found to have diabetes.  The assessment was 
vague complaints in the lower extremities.  Dr. Johnson 
advised the veteran to go to VA for evaluation of the Agent 
Orange complaints since he himself had no experience with 
Agent Orange.  

In April 1999, the veteran offered hearing testimony before 
the undersigned member of the Board during a travel hearing 
held at the RO.  The veteran explained that he believed that 
he suffered from peripheral neuropathy since service and that 
the condition was caused by exposure to Agent Orange in 
Vietnam.  He stated that the condition was characterized by 
recurrent numbness and tingling in the hands and feet.  He 
described the symptoms as occurring in conjunction with his 
rash of the hands and feet.  The veteran also described his 
tour of duty in Vietnam.  He stated that he was part of an 
infantry unit that was dropped off in certain areas for 
combat and picked up later at designated areas.  He stated 
that he first noted numbness in his feet during these combat 
experiences.  

Although the veteran was afforded 60 days to submit further 
evidence pursuant to a request made at the April 1999 
hearing, no additional records have been received.  

Based on the foregoing, the Board finds that the veteran has 
not presented a well-grounded claim for service connection 
for peripheral neuropathy.  There is no competent medical 
evidence demonstrating that he currently suffers from 
peripheral neuropathy.  Accordingly, he does not suffer from 
a condition listed among the diseases for which the Secretary 
of Veterans Affairs, under the Authority of the Agent Orange 
Act of 1991, has determined are associated with exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  

Moreover, there is no basis for a grant of service connection 
on a direct basis.  Despite the veteran's assertions, service 
medical records make no reference to any complaint or 
treatment for peripheral neuropathy.  While the Board accepts 
the veteran's assertions, the fact remains that no actual 
chronic disability was diagnosed in service and no current 
disorder has been linked to his claimed complaints in 
service.  The record reveals no actual diagnosis of 
peripheral neuropathy, and even the first documented post-
service complaints of tingling and numbness were not until 
1977, approximately ten years after his separation from 
service.  In addition, none of the records of post-service 
treatment include a medical opinion relating the veteran's 
current complaints of tingling to peripheral neuropathy or 
otherwise to his period of active military service, to 
include herbicide exposure therein.  Rather, the 1984 
notation from Dr. Lepine's office affirmatively discounts the 
theory that any symptoms complained of by the veteran were 
causally related to Agent Orange.  That doctor's subsequent 
notation that there was possible neurological involvement was 
unconfirmed, speculative and resulted in no impression, 
assessment or even a finding of peripheral neuropathy.  While 
several treatment reports note the veteran's concern 
regarding a possible connection between rash and numbness of 
the extremities to Agent Orange, evidence which is simply a 
history recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence of the required nexus.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
emphasizes that Dr. Lepine found no diagnosis of peripheral 
neuropathy and Dr. Johnson declined to offer an opinion, 
citing a lack of expertise in dealing with Agent Orange 
exposure.  

The Board also has considered various lay statements by the 
veteran, including the testimony given at the April 1999 
Travel Board hearing before the undersigned Board Member.  
The veteran has consistently claimed that he has experienced 
tingling and numbness in his extremities for many years, and 
that he believes this to be evidence of peripheral neuropathy 
dating to service.  However, although he was unclear in his 
recollection of whether Dr. Lepine found peripheral 
neuropathy related to service, a review of the record leaves 
no doubt as to the lack of such a finding.  

Further, the Court has consistently held, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  The 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of peripheral neuropathy.  
Therefore, his lay statements standing alone cannot serve as 
a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
peripheral neuropathy either on a direct basis or as a result 
of exposure to Agent Orange, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded.  Therefore, the VA has no further duty to 
assist the veteran in developing the record to support the 
claim for service connection for the claimed disability.  See 
Epps, 126 F.3d at 1469 ("[T]here is nothing in the text of § 
5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim.").

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

